Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural components of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Specification
The disclosure is objected to because of the following informalities: ¶31-32 of the Specification are inconsistent, as ¶31 says that Fig. 1 is of the air conditioning system and ¶32 of the Specification states that Fig. 1 is a flow chart.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  "the when" should read --when--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the branch control valve” renders the claim indefinite because multiple branch control valves are claimed and it is unclear to which branch control valve “the branch control valve” claims antecedence.
Claims 2-5 are indefinite by virtue of dependency on claim Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN106382701A - General structure of Applicant’s invention is disclosed.
CN109140826A - Control techniques germane to Applicant’s invention are disclosed.
CN103574852A - Control techniques germane to Applicant’s invention are disclosed.
WO2019052035A1 - Control techniques germane to Applicant’s invention are disclosed.
US20160370045A1 - Control techniques germane to Applicant’s invention are disclosed.
The above represents what is considered to be the closest prior art to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCHYLER S SANKS/     Examiner, Art Unit 3763